DETAILED ACTION
Applicant’s amendment of April 21, 2022 overcomes the following:
Specification objection(s) – title of the invention
Applicant has amended claim 1. Claims 1 and 2 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. Additionally, claimed amendments raised new indefiniteness issue(s) indicated further below. 
Regarding amended independent claim 1, Applicant asserts that “Liao is silent on the concept of a processor configured to select a neural network based upon the FOV information of image data. Applicant respectfully submits that Claim 1 is not disclosed by Liao” (Remarks, Pg. 5-6).
Applicant’s remarks above relating to “select a neural network based upon the FOV information of image data” are understood, but they are not relevant to claim 1 since these features are not being recited in the claim.
Regarding claim 2, Applicant asserts that “Hibbard does not disclose a processor configured to process first data into denoised or artifact-reduced second data by selecting a neural network based on FOV information of the first data” (Remarks, Pg. 6).

Applicant’s remarks above relating to “process first data into denoised or artifact-reduced second data by selecting a neural network based on FOV information of the first data” are understood, but they are not relevant to claim 2 since these features are not being recited in the claim.
Regarding claim 2, Applicant asserts that “Hibbard is directed to training inputs, not processing data according to the processor recited in Claim 2” (Remarks, Pg. 6).
Examiner respectfully disagrees.
Par. [0009-10] of Hibbard indicates “learning algorithm analyzes the training data and produces a predictor function. The predictor function, once derived through training, is capable of reasonably predicting or estimating the correct output value or dataset for a valid input. The predictor function may be formulated based on various machine learning models, algorithms, and/or processes… system includes an image acquisition device to acquire one or more three-dimensional medical images, a non-transitory machine-readable medium to store the one or more three-dimensional medical images, a neural network model, one or more three-dimensional anatomy maps and one or more three-dimensional dose distributions, and an image processing device. The image processing device is configured to train the neural network model”. Par. [0036] of Hibbard also indicates “image processing device 12 may include a memory device 16, a processor 14 such as an image processor, a neural network 47, and a communication interface 18. The neural network 47 may comprise a deep convolutional neural network (DCNN) architecture, and may be implemented through software stored in the memory device 16, through external hardware (such as hardware accelerators or graphics processing units) coupled to the image processing device 12, or through a combination of stored software and external hardware. The memory device 16 may store computer-executable instructions in a non-transitory manner, such as an operating system 43, a radiation therapy treatment plans 42 (e.g., original treatment plans, adapted treatment plans and the like), software programs 44 (e.g., artificial intelligence, all or part of the neural network 47, and radiotherapy treatment plan software), and any other computer-executable instructions to be executed by the processor 14”. 
Therefore, based on Hibbard processing device which processes data, including image processing, neural network(s) training, etc., as indicated above, Applicant’s remarks above regarding claim 2 are respectfully found unconvincing.

Priority
Applicant asserts that “priority claim was found to be incomplete due to the application being asserted to not provide adequate support for the claims. Claim 1 is amended to clarify the first data which is believed to be clearly supported by the specification. Applicant respectfully requests acknowledgement of the claim for priority” (Remarks, Pg. 4).
However, Applicant’s remarks above are respectfully found unconvincing because it did not indicate where in particular disclosure of the prior-filed application, Application No. 15/727216, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as previously indicated in the last Office action (OA).
In particular, it was indicated that “Claim 1 recites “... neural networks corresponding to a plurality of fields of view (FOVS), respectively, the neural networks each including an input layer, an output layer, and an intermediate layer between the input layer and the output layer, and each generated through learning processing with multiple data id sets acquired for a corresponding one of the FOVs… process first data into denoised or artifact-reduced second data using, among the neural networks, the neural network corresponding to FOV information of the first data.”
However, prior-filed application No. 15/727216 fails to provide adequate support or enablement for aforementioned feature limitations of claim 1 above.
Claim 2 recites “... select one of the neural networks based on the FOV information and process the first data into the second data using the selected one of the neural networks.”
However, prior-filed application No. 15/727216 fails to provide adequate support or enablement for aforementioned feature limitations of claim 2 above.”
Therefore, claims 1-2 are not entitled to the benefit of the prior application No. 15/727216, as previously indicated in the last OA.

Claim Rejections - 35 USC § 101
Regarding claim 1, Applicant asserts that “Claim 1 is rejected as the “broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium (CRM).” First, Claim 1 is not directed to a CRM. Claim 1 is directed to an apparatus having a memory and a processor, both of which are structural elements. Claim 1 recites an ordered combination of the memory and processor and does not recite any tangible media or transitory propagating signals. Claim 1 recites a memory which stores a plurality of neural networks… The ordinary customary meaning of “memory” is a structure designed to store information. Such information stored in the memory is not believed to correspond to transitory media or transitory propagating signals. Applicant respectfully requests withdrawal of the § 101 rejection” (Remarks, Pg. 5).
Claim 1 recites “a memory configured to store a plurality of neural networks… each generated through learning processing with multiple data sets… and a processor configured to process” in lines 2-7.
The claimed “a memory configured to store a plurality of neural networks… each generated through learning processing with multiple data sets” above can be construed as computer memory which stores a computer program to implement the claimed neural networks and processing steps recited in the claim. Therefore, based on the broadest reasonable interpretation of the claim, a “a memory configured to store” can cover forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, and can also cover forms of transitory computer-readable media, such as volatile memory that only stores data for a short period, including volatile memory that stores data only when the power is on, for example.
Therefore, based on above, Applicant’s remarks above are respectfully found unconvincing and prior rejection is maintained, as previously indicated in the last OA. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 now recites the limitation “process first data corresponding to FOV information into denoised or artifact-reduced second data using, among the neural networks, the neural network having an FOV corresponding to the FOV information of the first data” in lines 6-8 of the claim. However, the claimed “first data corresponding to FOV information” is not defined in any of the claims, which renders the claim indefinite. Additionally, examiner was not able to clearly ascertain where the claimed “first data corresponding to FOV information” was found in the specification. 
For example, Par. [0144-147] of the specification indicates “network selector 5142 a receives a reconstructed image and FOV size information output from the reconstruction processor 5141, selects a DNN for use in the denoise processing based on the FOV size of the reconstructed image… network selector 5142 a receives a reconstructed image and FOV size information output from the reconstruction processor 5141, further selects a DNN for use in the denoise processing from the selected DNN group (the one selected based on the noise granularity level) based on the FOV size of the reconstructed image”.
However, the examiner cannot clearly ascertain where the claimed “first data corresponding to FOV information” was found in the specification.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “first data corresponding to FOV information” as “first data corresponding to FOV size information”.
Claim 2 is rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “select one of the neural networks based on the FOV information and process the first data into the second data using the selected one of the neural networks” in lines 2-5 of the claim. However, the examiner cannot clearly ascertain if the claimed “the FOV information” recited above corresponds to the claimed “first data corresponding to FOV information” recited in line 7 of claim 1, or another “FOV information” different from the claimed “first data corresponding to FOV information” recited in line 7 of claim 1, which renders the claim indefinite.
For examination purposes the examiner has interpreted “select one of the neural networks based on the FOV information and process the first data into the second data using the selected one of the neural networks” in lines 2-5 of the claim as “select one of the neural networks based on the FOV information of the first data and process the first data into the second data using the selected one of the neural networks”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. PG Publication No. 2017/0337682 A1), hereafter referred to as Liao, in view of Ghesu et al. (U.S. PG Publication No. 2018/0253837 A1), hereafter referred to as Ghesu. 
Regarding claim 1, Liao discloses a medical image processing apparatus (Fig. 23; Par. [0002-3]: invention relates to registration of medical images, and more particularly to computer-based automated medical image registration using an intelligent artificial agent… Medical image registration is an important technology that enables image guided therapy, automated diagnosis imaging, and machine-driven image understanding) comprising: 
a memory (Fig. 23, No. 2310) configured to store a plurality of neural networks corresponding to a plurality of fields of view (FOVS), respectively, the neural networks each including an input layer, an output layer, and an intermediate layer between the input layer and the output layer, and each generated through learning processing with multiple data sets acquired for a corresponding one of the FOVs (Par. [0006-7]: a current state observation of an artificial agent is determined based on a plurality of medical images and current transformation parameters. Action-values are calculated for a plurality of actions available to the artificial agent based on the current state observation using a machine learning based model trained based on a plurality of registered training images, wherein the plurality of actions correspond to predetermined adjustments of the transformation parameters. An action having a highest action-value is selected from the plurality of actions… The machine learning based model used to calculate the action-values based on the current state observation may be a trained deep neural network (DNN); Par. [0038-39]: FIGS. 1A and 1B illustrate examples of medical image registration problems that present challenges to traditional optimization based image registration techniques. One challenge of traditional optimization based image registration is that a generic matching metric is often non-convex for medical images, and generic optimizers typically perform poorly on non-convex problems. This may be an issue in cases in which there is a large difference in the field of view (FOV) of the images to be registered… Another challenge of traditional optimization based image registration is that a generic matching metric is often sensitive to image noise and artifacts, such as in the example of FIG. 1B, to partial coverage of the organ of interest (due to field of view or prior surgery for instance), and to drastically different appearances due to different imaging physics (e.g. ultrasound/MRI registration for cardiac image fusion)… reformulate medical image registrations problems by training an intelligent artificial agent to more closely mimic how humans perform image registration as a process of sequential actions of object recognition and manipulation… The intelligent artificial agent is implemented on one or more computers or processors by executing computer program instructions (code) loaded into memory. The intelligent artificial agent observes its environment (i.e., the images to be registered) and autonomously acts on that environment to register the images using a registration strategy (herein referred to as a "policy" to be consistent with reinforcement learning terminology) learned using machine learning… a deep neural network (DNN) is used to approximate the state-value function which returns for each state, a value for each possible action which indicates how good that action is… the intelligent artificial agent can inherently learn both a data-driven matching metric and a task-driven policy from raw image data without hand-crafted engineering and perform robust medical image registration… the state input to the DNN is defined for the particular image registration task for which the DNN is being trained. The state that is input to the DNN is an observation of the current alignment of the two images. Given two images Iref and Imov to be registered… the intelligent artificial agent extracts an observed state of the current alignment, and inputs the state to the DNN. The state observation can include the current and previous transformation parameters… the whole image or a region of interest (ROI) of the reference image Iref; the whole image or ROIs of the moving image Imov… the whole image or ROIs of 2D projections of Imov transformed… in the case of 2D/3D registration (N=2, M=3), the whole image or ROIs of 3D projections of Imov; Par. [0065]: training (step 500 of FIG. 5) results in a trained DNN that predicts action-values (Q) for each of the set of actions based on the current state of the alignment of the images to be registered. FIG. 6 illustrates an exemplary DNN for rigid 3D/3D medical image registration according to an embodiment of the present invention. As shown in FIG. 6, the DNN 600 is a deep CNN with multiple hidden layers that inputs a 3D volume corresponding to the state of the alignment of the images Ir and If to be registered… In the example of FIG. 6, the DNN 600 has five 3D convolutional layers followed by three fully connected layers, but the present invention is not limited to this particular network structure. The output layer of the DNN 600 has 12 nodes, each corresponding to an action in the action set; Par. [0072-85]: Hierarchical Image Registration… in the case of 3D/3D registration, the input to the DNN is a large 3D volume instead of 2D images, the size of the volume is important for practical use. In order to achieve efficiency and accuracy, hierarchical image registration using multiple scale image data can be used… two or more separate DNNs (e.g., deep CNNs) can trained at different image resolutions. For example, in the case of two resolutions, a first DNN can be trained with down-sampled volumes with a lower resolution, and a second DNN can be trained using high-resolution (i.e., original resolution without down-sampling) volumes… a region of interest (ROI) is defined based on the first trained DNN… outputs of the layers of the first trained DNN with respect to the input reduced resolution state volume, resulting in a saliency map of the input reduced resolution state image. The resulting saliency map is then thresholded, for example using 95th percentile thresholding, and the weighted mean is calculated on the thresholded saliency map to localize an ROI to be used for the input to the second trained DNN… both of the first and second trained DNNs are trained using the same grid size (e.g., 64x64x64) volumes as the input but with different resolutions. The first DNN is trained for coarse alignment using down-sampled training volumes with a lower resolution, and focuses on robust alignment of an object in the images to be registered even when the initial displacement is large. The second DNN is trained using high-resolution training volumes with a limited field of view (FOV) and focuses on aligning the object as accurate as possible despite the limited FOV… The second trained DNN, which is trained using high resolution images in a limited FOV, inputs only a portion of the current high-resolution state volume corresponding to the ROI defined in step 714, and calculates a predicted action-value (Q value) for each action. Since the ROI is defined based on the saliency map of the first trained DNN, the ROI focuses the second trained DNN on the most salient portions of the input volume for image registration. At step 720, the action with the highest action value is selected and the transformation parameters are updated by performing the selected action… To train the DNN for coarse registration, rigid-body perturbation was randomly generated… to cover the large FOV in the head-foot direction in the spine CT… Hierarchical registration using the method of FIG. 7 was applied to each spine example, and boxes 807, 817, and 827 show the detected ROI at which the attention was focused in the refinement registration using the second trained DNN for the first, second, and third spine CT and CBCT examples, respectively; store a plurality of neural networks corresponding to a plurality of fields of view (FOVS), respectively, the neural networks each including an input layer, an output layer, and an intermediate layer between the input layer and the output layer, and each generated through learning processing with multiple data sets acquired for a corresponding one of the FOVs (e.g. store a plurality of neural networks corresponding to a plurality of fields of view (FOVS) (i.e. regions of interest (ROIs), target regions, etc.), respectively, including deep convolutional neural networks (CNNs) with multiple hidden (i.e. intermediate) layers between each input layer and each output layer, respectively, and each generated through learning (i.e. training) processing with multiple data sets acquired (i.e. generated, input, obtained, etc.) for a corresponding one of the FOVs, including a number of DNNs trained using high-resolution training volumes with a limited field of view (FOV) (i.e. a plurality of neural networks corresponding to a plurality of FOVS), respectively, which input only a portion (i.e. portion, region, section, etc.) of the current high-resolution state volume corresponding to each one of the region of interest (ROI) defined, as indicated above), for example) ; and 
a processor (Fig. 23, No. 2310) configured to process first data corresponding to FOV information into denoised or artifact-reduced second data using, among the neural networks, the neural network having an FOV corresponding to the FOV information of the first data (Par. [0038-54]: FIGS. 1A and 1B illustrate examples of medical image registration problems that present challenges to traditional optimization based image registration techniques. One challenge of traditional optimization based image registration is that a generic matching metric is often non-convex for medical images, and generic optimizers typically perform poorly on non-convex problems. This may be an issue in cases in which there is a large difference in the field of view (FOV) of the images to be registered, such as example shown in FIG. 1A. FIG. 1A shows an overlay of a spine CT volume 102 and a Cone-beam CT (CBCT) volume 104 before registration (100) and after registration (105), with a large difference in FOV between the CT and CBCT volumes 102 and 104. The large difference in the FOV between the CT and CBCT volumes 102 and 104 to be registered can result an optimizer finding a number of local maximums of the matching metric due to the repetitive nature of the vertebra. Another challenge of traditional optimization based image registration is that a generic matching metric is often sensitive to image noise and artifacts, such as in the example of FIG. 1B, to partial coverage of the organ of interest (due to field of view or prior surgery for instance), and to drastically different appearances due to different imaging physics (e.g. ultrasound/MRI registration for cardiac image fusion)…  intelligent artificial agent is implemented on one or more computers or processors by executing computer program instructions (code) loaded into memory. The intelligent artificial agent observes its environment (i.e., the images to be registered) and autonomously acts on that environment to register the images using a registration strategy (herein referred to as a "policy" to be consistent with reinforcement learning terminology) learned using machine learning… a reward mechanism is defined. A reward mechanism is defined that assigns a reward for each action, depending on the effect of that action of the resulting alignment of the images. A higher reward is assigned for actions that lead to more accurate alignment, while a lower reward or penalty (negative reward) is assigned for actions that lead to less accurate alignment. Reinforcement learning can then be used to train the agent. In an advantageous embodiment, the reward mechanism can be defined as the reduction of L2 error in the transformation parameters… a DNN is trained to predict action-values for the set of possible actions based on the state input using the training images. A core part of the intelligent agent is a DNN (or possibly multiple DNNs) that takes the state as input and outputs action-values for all possible actions with proper parametrization for the particular image registration task. The action-value for an action can represent the highest possible future reward if an action is taken discounted based on the number of steps to reach the ground truth transformation parameters. With the reward mechanism described above (e.g., reduction of L2 error in the transformation parameters), a higher action-value indicates that the action is driving the registration toward the correct direction (i.e., toward the correct final registration result) and therefore is the preferred action to be taken… N different artificial agents… can be trained as described above, each corresponding to a specific registration task between a specific type of imaging modality pairs. A "mimic" agent Am is then trained whose objective is to be as accurate and robust as all of the artificial agents Ai in their respective tasks… Am is trained using N different types of training image pairs and the loss function to minimize is the sum of the least-square differences between the action-values of Am and those of the respective individual agents Ai. Other loss functions can be designed to enable domain transfer and task generalization. With such a framework, the mimic agent will learn generic features present in all imaging modalities that will enable the registration task; Par. [0063]: A DNN is trained to represent the action-value Q-function… the DNN is a deep convolutional neural network CNN… The input to the DNN is the current state st, the output of the DNN has 12 nodes, each corresponding to one of the 12 actions in the action set A, and the loss function can be defined… The DNN (e.g., deep CNN) can be trained using a gradient descent algorithm and backpropagation to learn weights for layers of the DNN that minimize the loss function over all of the training samples; Par. [0117]: various intelligent artificial agents to perform various tasks related to image registration. Each intelligent artificial agent is implemented by one or more processors of one or more computer systems executing computer program instructions defining operations the artificial agent. In order to perform its designated task, each artificial agent autonomously observes a state of its environment and performs actions learned via artificial intelligence/machine learning techniques; Par. [014-3150]: the DNN is trained based on a loss function constructed from the distance metrics. If the dense correspondences produced by the DNN are correct, i.e., they represent the real correspondences between the images, the concatenated dense correspondence between two images should be the same as the real dense correspondence… The distance metrics Dab, Dbc, Dca are used to construct the loss function for training the DNN. For example, the loss function can be a linear combination of Dab, Dbc, Dca. The DNN is then trained (e.g., using backpropagation and gradient descent techniques) to learn weights that minimize the loss function over all of the training datasets… a computer is illustrated in FIG. 23. Computer 2302 contains a processor 2304, which controls the overall operation of the computer 2302 by executing computer program instructions which define such operation. The computer program instructions may be stored in a storage device 2312 (e.g., magnetic disk) and loaded into memory 2310 when execution of the computer program instructions is desired; processor configured to (e.g. a computer is illustrated in FIG. 23, including Computer 2302, which contains a processor 2304, which controls the overall operation of the computer 2302 by executing computer program instructions which define such operation, in which the computer program instructions are stored in a storage device 2312 and loaded into memory 2310 when execution of the computer program instructions is desired, as indicated above, for example) process first data corresponding to FOV information into denoised or artifact-reduced second data using, among the neural networks, the neural network having an FOV corresponding to the FOV information of the first data (e.g. each neural network (NN) generated through learning (i.e. training) processing with multiple data sets acquired (i.e. generated, input, obtained, etc.) for a corresponding one of the FOVs, including a number (a first, second, third… Nth) of DNNs trained using high-resolution training volumes (i.e. a first, second, third… Nth data set of the multiple data sets acquired) with a limited field of view (FOV), respectively, which input only a portion (i.e. portion, region, section, etc.) of the current high-resolution state volume corresponding to each one of the region of interest (ROI) defined, and each corresponding DNN (e.g., deep CNN) is trained using a gradient descent algorithm and backpropagation, including a DNN that is trained using high-resolution training volumes with a limited field of view (FOV), to learn weights for layers of the DNN that minimize the loss (i.e. error, artifact, deviation, difference, etc.) function over all of the training samples (i.e. process first data corresponding to FOV information into denoised or artifact-reduced second data using, among the neural networks, the neural network having an FOV corresponding to the FOV information of the first data), as indicated above), for example), for example), but fail to teach the following, as further recited in claim 1.
However, Ghesu teaches FOV size information (Par. [0035]: For each landmark, the trained coarsest search model… (i.e., trained DNN) for that landmark iteratively predicts a series of actions that predict a path from the starting location (i.e., the center of the coarsest reduced resolution image) to a final estimated landmark location in the coarsest reduced resolution image. At each iteration, a predetermined size region of interest centered at the current location is input to the trained DNN and the trained DNN calculates action-values for each of a plurality of predetermined actions; FOV size information (e.g. at each DNN training   iteration, a predetermined size region of interest (i.e. FOV size information) centered at the current location is input to the trained DNN and the trained DNN calculates action-values for each of a plurality of predetermined actions, as indicated above), for example).
Liao and Ghesu are considered to be analogous art because they pertain to medical image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus for registration of medical images, including computer-based automated medical image registration using an intelligent artificial agent to enable image guided therapy, automated diagnosis imaging, and machine-driven image understanding to implement neural networks generated through learning processing with multiple data sets acquired for a corresponding one of the FOVs (as disclosed by Liao) with FOV size information (as taught by Ghesu, Abstract, Par. [0035]) to provide improvements to the technology of computer-based automated anatomical landmark detection in medical images (Ghesu, Abstract, Par. [0016]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Ghesu, as applied to claim 1 above, and in further view of Hibbard et al. (U.S. PG Publication No. 2019/0192880 A1), hereafter referred to as Hibbard, Applicant cited prior art.
Regarding claim 2, claim 1 is incorporated and the combination of Liao and Ghesu, as a whole, teaches the apparatus (Liao, Fig. 23), wherein the processor is configured to select one of the neural networks based on the FOV information [based on the FOV information of the first data] and process the first data into the second data using the selected one of the neural networks (Liao, Par. [0038-54]: FIGS. 1A and 1B illustrate examples of medical image registration problems that present challenges to traditional optimization based image registration techniques. One challenge of traditional optimization based image registration is that a generic matching metric is often non-convex for medical images, and generic optimizers typically perform poorly on non-convex problems. This may be an issue in cases in which there is a large difference in the field of view (FOV) of the images to be registered, such as example shown in FIG. 1A. FIG. 1A shows an overlay of a spine CT volume 102 and a Cone-beam CT (CBCT) volume 104 before registration (100) and after registration (105), with a large difference in FOV between the CT and CBCT volumes 102 and 104. The large difference in the FOV between the CT and CBCT volumes 102 and 104 to be registered can result an optimizer finding a number of local maximums of the matching metric due to the repetitive nature of the vertebra. Another challenge of traditional optimization based image registration is that a generic matching metric is often sensitive to image noise and artifacts, such as in the example of FIG. 1B, to partial coverage of the organ of interest (due to field of view or prior surgery for instance), and to drastically different appearances due to different imaging physics (e.g. ultrasound/MRI registration for cardiac image fusion)…  intelligent artificial agent is implemented on one or more computers or processors by executing computer program instructions (code) loaded into memory. The intelligent artificial agent observes its environment (i.e., the images to be registered) and autonomously acts on that environment to register the images using a registration strategy (herein referred to as a "policy" to be consistent with reinforcement learning terminology) learned using machine learning… a reward mechanism is defined. A reward mechanism is defined that assigns a reward for each action, depending on the effect of that action of the resulting alignment of the images. A higher reward is assigned for actions that lead to more accurate alignment, while a lower reward or penalty (negative reward) is assigned for actions that lead to less accurate alignment. Reinforcement learning can then be used to train the agent. In an advantageous embodiment, the reward mechanism can be defined as the reduction of L2 error in the transformation parameters… a DNN is trained to predict action-values for the set of possible actions based on the state input using the training images. A core part of the intelligent agent is a DNN (or possibly multiple DNNs) that takes the state as input and outputs action-values for all possible actions with proper parametrization for the particular image registration task. The action-value for an action can represent the highest possible future reward if an action is taken discounted based on the number of steps to reach the ground truth transformation parameters. With the reward mechanism described above (e.g., reduction of L2 error in the transformation parameters), a higher action-value indicates that the action is driving the registration toward the correct direction (i.e., toward the correct final registration result) and therefore is the preferred action to be taken… N different artificial agents… can be trained as described above, each corresponding to a specific registration task between a specific type of imaging modality pairs. A "mimic" agent Am is then trained whose objective is to be as accurate and robust as all of the artificial agents Ai in their respective tasks… Am is trained using N different types of training image pairs and the loss function to minimize is the sum of the least-square differences between the action-values of Am and those of the respective individual agents Ai. Other loss functions can be designed to enable domain transfer and task generalization. With such a framework, the mimic agent will learn generic features present in all imaging modalities that will enable the registration task; Par. [0063]: A DNN is trained to represent the action-value Q-function… the DNN is a deep convolutional neural network CNN… The input to the DNN is the current state st, the output of the DNN has 12 nodes, each corresponding to one of the 12 actions in the action set A, and the loss function can be defined… The DNN (e.g., deep CNN) can be trained using a gradient descent algorithm and backpropagation to learn weights for layers of the DNN that minimize the loss function over all of the training samples; Par. [0117]: various intelligent artificial agents to perform various tasks related to image registration. Each intelligent artificial agent is implemented by one or more processors of one or more computer systems executing computer program instructions defining operations the artificial agent. In order to perform its designated task, each artificial agent autonomously observes a state of its environment and performs actions learned via artificial intelligence/machine learning techniques; Par. [0143-150]: the DNN is trained based on a loss function constructed from the distance metrics. If the dense correspondences produced by the DNN are correct, i.e., they represent the real correspondences between the images, the concatenated dense correspondence between two images should be the same as the real dense correspondence… The distance metrics Dab, Dbc, Dca are used to construct the loss function for training the DNN. For example, the loss function can be a linear combination of Dab, Dbc, Dca. The DNN is then trained (e.g., using backpropagation and gradient descent techniques) to learn weights that minimize the loss function over all of the training datasets… a computer is illustrated in FIG. 23. Computer 2302 contains a processor 2304, which controls the overall operation of the computer 2302 by executing computer program instructions which define such operation. The computer program instructions may be stored in a storage device 2312 (e.g., magnetic disk) and loaded into memory 2310 when execution of the computer program instructions is desired; wherein the processor is configured to select one of the neural networks based on the FOV information of the first data and process the first data into the second data using the selected one of the neural network (e.g. each neural network (NN) generated (i.e., selected, identified, obtained, etc.) through learning (i.e. training) processing with multiple data sets acquired (i.e. generated, input, obtained, etc.) for a corresponding one of the FOVs, including a number (a first, second, third… Nth) of DNNs trained using high-resolution training volumes (i.e. a first, second, third… Nth data set of the multiple data sets acquired) with a limited field of view (FOV) (i.e. select one of the neural networks based on the FOV information of the first data), respectively, which input only a portion (i.e. portion, region, section, etc.) of the current high-resolution state volume corresponding to each one of the region of interest (ROI) defined, and each corresponding DNN (e.g., deep CNN) is trained (i.e. generated, selected, obtained, etc.) using a gradient descent algorithm and backpropagation, including a DNN that is trained using high-resolution training volumes with a limited field of view (FOV), to learn weights for layers of the DNN that minimize the loss (i.e. error, artifact, deviation, difference, etc.) function over all of the training samples (i.e. select one of the neural networks based on the FOV information of the first data and process the first data into the second data using the selected one of the neural network), for example), but does not expressly disclose “select one of the neural networks”, as recited in claim 2.
However, Hibbard teaches select one of the neural networks (Par. [0035-36]: image data or imaging data refers to information that represents an image or view of a thing, including for example information that can be used to obtain or construct one or more images of the thing… A "2D medical image" or "slice" may refer to a planar representation of an object, such as an anatomical region of a person or animal, from a certain viewpoint. A "3D medical image" may refer to an image representing a volume an object, such as an anatomical region of a person or animal; Par. [0076-78]: the training preparation phase 725, training inputs 720 are prepared and processed for use in training the neural network component (FIG. 1, 47). A network model is selected 705 for use in training… such model selection may include, for example, identification of a deep convolutional neural network architecture and appropriate processing layer configuration… preparation phase 725 includes resampling all imaging data in the training data 720 to a common grid size and grid spacing, with anatomy and dose aligned and anatomy structure centered in an axial view of the patient image. Image intensities can be resampled and inserted into channels corresponding to the output images (e.g., the RGB channels). Then, dose values can be resampled to common scale across all patients in the training data 720 to improve learning performance and convergence based on training data furnished to the network; Par. [0139-150]: prediction system 1020 may be configured to receive a trained DCNN model (e.g., neural network 920) in step 1210. The trained DCNN model may be obtained through process 1100 described with regard to FIG. 11, or through another process. Prediction system 1020 may be configured to perform output map generation process 1200 for a specific viewpoint, such as along a specific anatomical plane. For example, prediction system 1020 may be configured to select among the three anatomical planes, such as the axial plane, sagittal plane, and coronal plane. The received trained DCNN model may have been trained with slices (or stacks of slices) along the selected anatomical plane, or may have been trained with slices (or stacks of slices) along multiple anatomical planes including the selected anatomical plane… The medical images for the patients in the Training Data varied in many respects… They varied in pixel density and slice thickness… The location of the target area within the field-of-view also varied. To minimize these sources of variability, data were resampled to the same 3D grid size and spacing, and targets were re-located to be consistently placed within the field-of-view… 3D reconstruction was applied to these images to determine a patient external contour, and signed distance maps for each view; select one of the neural networks (e.g.  a network model is selected for use in training (i.e. select one of the neural networks) such model selection, including, for example, identification (i.e. selection) of a deep convolutional neural network architecture and appropriate processing layer configuration, including medical images for patients in the Training Data, which are varied, including location of target areas (i.e. regions of interest) within the field-of-view (FOV), as indicated above), for example).
Liao, Ghesu, and Hibbard are considered to be analogous art because they pertain to medical image processing applications. Therefore, the combined teachings of Liao, Ghesu, and Hibbard, as a whole, would have rendered obvious the invention recited in claim with a reasonable expectation of success in order to modify the apparatus for registration of medical images, including computer-based automated medical image registration using an intelligent artificial agent to enable image guided therapy, automated diagnosis imaging, and machine-driven image understanding to implement neural networks generated through learning processing with multiple data sets acquired for a corresponding one of the FOVs (as disclosed by Liao) with selecting one of the neural networks (as taught by Hibbard, Abstract, Par. [0035-36, 0076-78, 0139-150]) to efficiently generate fluence and dose maps in order to optimize treatment planning for a prescribed radiotherapy treatment for patients (Hibbard, Abstract, Par. [0008, 13]).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668